 In the Matter ofARKPORTDAIRIES, INC.,EMPLOYERandCHAUFFEURS& TEAMSTERS LOCAL UNION65,ITHACA,N.Y.&VICINITY,PETITIONERCase No. 3-RC-298.Decided September29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a bearing was 'held before RichardLipsitz, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act4.We find, substantially in accordance with a. stipulation of theparties, that all -plant employees 1 at the Employer's sole plant atArkport, New York, including seasonal employees, but excludingclerical employees, laboratory technicians, professional employees,truck drivers, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the kct.5.The Employer is engaged in processing and distributing milkand milk products.The Employer has about 30 regular employees,and, during its busy season, which extends from March to August,employs about 30 additional employees.The Employer contends thatthese seasonal employees should be ineligible to vote in any electiondirected by the Board.The Petitioner requests that such employees1The Employer contends that employees hired for the busy season, from March toAugust, should be excluded from the unit.The Board, however, has frequently held thatemployees such as those herein involved are properly included in the unit.Matter ofWill.P.McDonald Corporation,83N.L.R.B.427;Matter of StokelyFoods, 81N. L. R. B. 1103.8e- *1L. R. B., No. 40.319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe allowed to vote.The Board customarily permits seasonal em-ployees to vote and, in fact, in seasonal industries, directs electionsto be held at the peak of the season so that such employees may Vote .2Under the facts of this case, however, we see no reason to postponean election until the Employer's next busy season as the permanentemployees, comprising about 50 percent of the Employer's pay rollat the peak of the busy season, constitute a representative and sub-stantial group.We shall therefore follow our customary practice ofdirecting an immediate election among those currently employed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Chauffeurs & Teamsters Local Union 65, Ithaca, N. Y. &Vicinity.2Matter of- Edgar F. Hurf Company, 77N. L. R. B. 762.